April 28, 2010 via EDGAR Rebecca Marquigny Senior Counsel Division of Investment Management Securities and Exchange Commission treet, N.E. Washington D.C. 20549-4644 RE: Principal Variable Contracts Funds, Inc. Post-Effective Amendment on Form N-1A number 74 File Numbers. 002-35570, 811-01944 Dear Ms. Marquigny, This letter responds, on behalf of Principal Variable Contracts Funds, Inc. (the Registrant), to the comments of the Staff of the Securities and Exchange Commission (Commission), which you communicated to me by telephone on April 7, 2010 and April 19, 2010, with respect to post-effective amendment number 74 to the Registrants registration statement on Form N-1A (the Amendment). The Amendment was filed with the Commission on March 2, 2010, pursuant to Rule 485(a) under the Securities Act of 1933 (the 1933 Act). Changes in response to Staff comments as described below will be made by the Registrant in a post-effective amendment that will be filed with the Commission pursuant to Rule 485(b) under the 1933 Act (Amendment number 75). Comments on the Prospectus Comment 1. Please include the share classes on the cover page. Response : The requested revision will be made. Comment 2. Please revise the language on the cover page that currently states: 
